DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US 2015/0319229) in view of Deissner et al (US 2016/0140184).
Regarding claim 1, Dillon teaches a method performed by a processing resource of a computer system, the method comprising: when the request involves manipulation of a portion of the data associated with the domain or the focal point of related data, facilitating automatic updating of one or more values of the data that are dependent thereon by directing fulfilment of the request to the in-memory cache (figure 20 2030-2050); and when the request does not involve manipulation of the portion of the data associated with the domain or the focal point of related data: determining whether to fulfill the request based on the in-memory cache ([0131] As described above, DataMapService 202 may provide an audit method to audit the objects in the DataMap hierarchy. The Application 200 may implement the DataMapAuditor interface according to a specific set of requirements. For example, a requirement may be that the Application must persist objects of a certain class type that are hosted by DataNodes to a DataStore. In this context, the Application will audit the DataMap and collect references to objects of the matching the class type, and at the completion of the audit, will persist the collection of objects to a DataStore); when said determining is affirmative, then retrieving the portion of the data associated with the domain or the focal point of related data from the in-memory cache ([0132] - he Application can then audit the DataMap and use the ephemeral ID of the DataPoint to search for values in the HTTP parameter map, and update the value attribute of the DataPoint accordingly. The HTTP Auditor may also be implemented to use DataPoint's ValueConstraint to verify the HTTP value expression conforms and throw a program exception if it does not. Those skilled in the art will understand the broader applicability of DataMapAuditor 218 to other processing desired to be performed on all or selected portions of a DataMap 208 hierarchy. Another example of the use of DataMapAuditor 218 is illustrated below with reference to auto-calculations); and when said determining is negative, then retrieving the portion of the data associated with the domain or a focal point of related data from the data source ([0128] - [0128] At block 630, the DataMapAuditor is notified of the DataMap's DataNode. The Application object hosted by the DataNode is typically of more interest to the Application than the DataNode).
	Dillon does not explicitly teach receiving, by a service that is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to a domain or a focal point of related data from a client.
	Deissner teaches receiving, by a service that is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to a domain or a focal point of related data from a client (Figure 6, 602 Receive OData Request from a requestor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Dillon to include receiving, by a service that is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to a domain or a focal point of related data from a client as taught by Deissner. It would be advantageous to make the combination to simplify necessary development steps for data source binding as taught by Deissner [0011].
Regarding claim 2, Dillon in view Deissner teaches the method of claim 1, Deissner further teaches wherein the service and the client are compatible with the Open Data Protocol (OData) protocol and wherein the domain or the focal point of related data comprises an entity (Figure 6, 602 Receive OData Request from a requestor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Dillon to include wherein the service and the client are compatible with the Open Data Protocol (OData) protocol and wherein the domain or the focal point of related data comprises an entity as taught by Deissner. It would be advantageous to make the combination to simplify necessary development steps for data source binding as taught by Deissner [0011].

Regarding claim 3, Dillon in view Deissner teaches the method of claim 2, Dillon further teaches further comprising, responsive to said directing fulfilment of the request to the in-memory cache, processing the request by: conditionally loading into the in-memory cache a plurality of data points associated with the entity into a hierarchical data map from the datastore, wherein each of the plurality of data points includes a field name and a calculated value (Figure 7, 710 Audit DataMap Collect DataPoints with Formula); fulfilling the manipulation via the in-memory cache, including updating the calculated value of at least one of the plurality of data points by transferring one or more input values specified by the request to one or more target data points of the plurality of data points and invoking a formula corresponding to the calculated value (Figure 7, 730-740 Invoke Formula on DataPoint); and persisting changed contents within the hierarchical data map to the datastore (Figure 7 Update Datapoint Value Attribute).
Regarding claim 4, Dillon in view Deissner teaches the method of claim 2, Dillon further teaches further comprising, prior to said retrieving the portion of the data associated with the entity from the in-memory cache, conditionally loading into the in- memory cache a plurality of data points associated with the entity into a hierarchical data map from the datastore(Figure 7, 710 Audit DataMap Collect DataPoints with Formula).
Regarding claim 5, Dillon in view Deissner teaches the method of claim 4, Deissner further teaches wherein said determining comprises evaluating one or more performance tradeoffs of fulfilling the request from the in-memory cache versus fulfilling the request from the data source ([0039] Server 102 typically includes the OData runtime 122 that interfaces with various data sources, for example, a SOAP service 124a, relational database management system (RDBMS) 124b, a manually coded data source 124c, and/or another data source 124d which can be any appropriate data source consistent with this disclosure. In productive mode, the OData runtime 122 receives all requests from the OData client 108. Based on OData access patterns (e.g., a rule table) 126, the OData runtime 122 will typically select a single data source (e.g., 124a-d) and call it to retrieve appropriate data which is returned to the OData client 108. In some implementation, more than one data source (e.g., 124a-d) can be called for data. The OData runtime 122 also interfaces with OData access patterns 126, an error log 128, and/or a performance trace 130, where the OData access patterns 126 are read by the OData runtime 122, and the error log 128/performance trace 130 are written by the OData runtime 122).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Dillon to include wherein said determining comprises evaluating one or more performance tradeoffs of fulfilling the request from the in-memory cache versus fulfilling the request from the data source as taught by Deissner. It would be advantageous to make the combination to simplify necessary development steps for data source binding as taught by Deissner [0011].
Regarding claim 6, Dillon in view Deissner teaches the method of claim 5, Dillon further teaches wherein said evaluating comprises determining whether the portion of the data associated with the entity exists within a number of tables within the data source that is less than or equal to a threshold ([0130] At block 208, for each DataPoint in the collection, the DataMapAuditor is notified of the DataPoint. When the iteration over DataPoints is complete as determined by decision block 650, the DataMaps subordinate to the current DataMap are referenced at block 670 and iterated over. The process of repeating blocks 620-680 continues with block 620 until iteration of subordinate DataMaps is complete as determined by decision block 680, at that point the audit process ends).
Regarding claim 7, Dillon in view Deissner teaches the method of claim 5, Dillon further teaches wherein said evaluating comprises determining whether the portion of the data associated with the entity exists within a level of the hierarchical data map that is greater than or equal to a threshold ([0130] At block 208, for each DataPoint in the collection, the DataMapAuditor is notified of the DataPoint. When the iteration over DataPoints is complete as determined by decision block 650, the DataMaps subordinate to the current DataMap are referenced at block 670 and iterated over. The process of repeating blocks 620-680 continues with block 620 until iteration of subordinate DataMaps is complete as determined by decision block 680, at that point the audit process ends).
	Regarding claim 8, Dillon teaches A system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to perform a method comprising: when the request involves manipulation of a portion of the data associated with the domain or the focal point of related data, facilitating automatic updating of one or more values of the data that are dependent thereon by directing fulfilment of the request to the in-memory cache (figure 20 2030-2050); and when the request does not involve manipulation of the portion of the data associated with the domain or the focal point of related data: determining whether to fulfill the request based on the in-memory cache ([0131] As described above, DataMapService 202 may provide an audit method to audit the objects in the DataMap hierarchy. The Application 200 may implement the DataMapAuditor interface according to a specific set of requirements. For example, a requirement may be that the Application must persist objects of a certain class type that are hosted by DataNodes to a DataStore. In this context, the Application will audit the DataMap and collect references to objects of the matching the class type, and at the completion of the audit, will persist the collection of objects to a DataStore); when said determining is affirmative, then retrieving the portion of the data associated with the domain or the focal point of related data from the in-memory cache ([0132] - he Application can then audit the DataMap and use the ephemeral ID of the DataPoint to search for values in the HTTP parameter map, and update the value attribute of the DataPoint accordingly. The HTTP Auditor may also be implemented to use DataPoint's ValueConstraint to verify the HTTP value expression conforms and throw a program exception if it does not. Those skilled in the art will understand the broader applicability of DataMapAuditor 218 to other processing desired to be performed on all or selected portions of a DataMap 208 hierarchy. Another example of the use of DataMapAuditor 218 is illustrated below with reference to auto-calculations); and when said determining is negative, then retrieving the portion of the data associated with the domain or a focal point of related data from the data source ([0128] - [0128] At block 630, the DataMapAuditor is notified of the DataMap's DataNode. The Application object hosted by the DataNode is typically of more interest to the Application than the DataNode).
	Dillon does not explicitly teach receiving, by a service that is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to a domain or a focal point of related data from a client.
	Deissner teaches receiving, by a web service that supports the Open Data Protocol (OData) protocol and is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to an entity from an OData client (Figure 6, 602 Receive OData Request from a requestor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Dillon to include receiving, by a web service that supports the Open Data Protocol (OData) protocol and is operable to serve data from a data source to which it has been persisted or from an in-memory cache, a request relating to an entity from an OData client as taught by Deissner. It would be advantageous to make the combination to simplify necessary development steps for data source binding as taught by Deissner [0011].
	Claims 9-19 are rejected using similar reasoning seen in the rejection of claim 1-8 due to reciting similar limitations but directed towards a system and a non-transitory computer-readable storage medium.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166